Citation Nr: 1330088	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a back disability, to include degenerative disc disease and arthritis. 

3.  Entitlement to service connection for a gynecological disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from February 1987 to August 1990.  She also served in the Army Reserve and Kansas National Guard from August 1990 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Subsequently, the Board remanded the case in September 2010 to schedule the Veteran for a VA medical examination and to obtain records from VA and the Social Security Administration (SSA).  There was compliance with the Board's remand instructions.  The Board then denied the right foot claim in a January 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("the Court").  In a March 2013 Order, the Court granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel and remanded the foot claim back to the Board for further proceeding consistent with the March 2013 Order.  

In January 2012, the Board also remanded the back and gynecological claims for medical opinions as to etiology.  Those opinions were provided in February 2012, and the claims were readjudicated in a March 2013 supplemental statement of the case.  There was compliance with the Board's remand instructions.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disability is not causally or etiologically related to her period of active service; the Veteran's symptoms of a back disability were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation. 

2.  The Veteran's gynecological disability is not causally or etiologically related to her period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a gynecological disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

When VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For service-connection claims, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The present appeal includes entitlement to service connection for a back disability and a gynecological disability.  Here, the VCAA duty to notify was satisfied by a December 2005 letter that informed the Veteran of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  The letter also indicated that the cause of a disability is presumed for veterans who have certain diseases and served in Southwest Asia during the Gulf War.  Subsequently, in March 2006, the Veteran received another letter that indicated the type of evidence necessary to establish a disability rating and effective date.  
 
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and her representative, VA treatment records, private medical records,  Social Security Administration records, and VA examinations that occurred in February 2012 to evaluate the Veteran's back disability and gynecological disability.  The examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2012).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Turning to the Veteran's back disability, the Veteran contends she injured her back in service when she slipped and fell in 1988, and that she has experienced pain since that time.  The Veteran indicated joint pain in treatment records from Dr. Meek in December 2008, July 2009 and November 2010.  The Veteran was afforded a VA examination in February 2012, which included an examination of her back.  At that time, the Veteran described her pain as sharp and constant, and she indicated the pain she felt in her back was different than the pain associated with her fibromyalgia.  The Veteran was diagnosed with lumbar degenerative disc disease; therefore, the Board finds that the Veteran has a current back disability.

With regards to the element of in-service injury or disease, service treatment records from April 1987 and October 1987 include treatment for back pain, and a November 1987 radiologic consultation report confirms that the Veteran slipped and fell, resulting in tenderness of the back.  The medical professional ruled out a compression fracture at that time.  Subsequently, the Veteran received treatment for chronic, intermittent low back pain in March 1988.  An orthopedic consultation report  identified intermittent low and mid back pain without spasm or pain upon range of motion.  Therefore, the Board finds that the Veteran had an in-service back injury or disease.

The Board notes that a March 1988 service treatment record indicates that the Veteran "fell before came into service."  However, there is no notation of such a fall in any record more contemporaneous with entry into service.  For example, in a January 1987 report of medical history, the medical professional specially  noted that the Veteran "denies any trouble to back," and finds the Veteran's back to be clinically normal upon examination.  

Next, the evidence of record shows that the Veteran's currently diagnosed back disability is not related to his active service.  After the in-service fall, in an August 1992 medical examination report, the medical professional indicted the Veteran's spine was clinically normal.  Moreover, in the February 2012 examination report, the examiner concludes that the Veteran's back disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was "no nexus of treatment for low back pain since separation." 

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the February 2012 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In her VA Form 9, the Veteran stated, "I feel all current medical problems were developed in service."  This statement therefore encompasses both the Veteran's back disability and her gynecological disability, which will be discussed in more detail below.  The Board notes that the Veteran is competent to describe symptoms she experienced, whether in service or during the years since discharge, based on her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, the Veteran cannot attribute the resultant disease and associated symptoms to her military service because identifying such a nexus in this case requires a complex medical analysis.  Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record on the element of whether there is a nexus between an in-service incurrence and the current back disability is the February 2012 examination report.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record is against the claim for service connection for a back disability on a direct basis. 

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  In this case, the evidentiary record shows a current diagnosis of arthritis of the thoracolumbar spine, as noted in the February 2012 VA examination report.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be discussed below, the showing of a chronic back arthritic disability during service or in the one-year presumptive period is not adequately supported and the evidence of record does not indicate a finding of continuity of symptomatology for a back arthritic disability since discharge from service.  

The service treatment records document the Veteran's back pain during service; for example, the Veteran sought treatment for back pain in April 1987, October 1987, November 1987 and March 1988.  However, the record is absent any further complaints, findings, or treatment for back pain during the remaining military service, which indicates that there were no chronic residuals shown during the Veteran's remaining military service.  Indeed, in August 1992, the Veteran indicated on her report of medical history, that she did not have swollen or painful joints; arthritis, rheumatism or bursitis; bone joint or other deformity; or recurrent back pain.  In addition, on an August 1992 medical examination report, the medical professional found the Veteran's spine to be normal.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  However, here, the Veteran filed a disability compensation claim for service connection for hypertension and a thyroid condition in September 2003, six months after service, but did not claim service connection for a back disability or identify symptomatology of such a condition.  This suggests to the Board that there was no pertinent back disability or symptomatology at that time as it is reasonable to expect that the Veteran presented all issues for which she was experiencing symptoms that she believed were related to service in the September 2003 claim.

In addition, the Board finds that the Veteran's more recently-reported history of continued symptoms of a back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while the Veteran now asserts that her symptoms began in service, in the more contemporaneous medical history she gave in August 1992, as described above, she did not identify symptoms of back pain.  Furthermore, the August 1992 examination report reflects that the Veteran was examined and her back was found to be clinically normal.  Thus, the Veteran's in-service history of symptoms is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation in the context of seeking monetary benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

In short, the Board finds that the Veteran's assertion that she has experienced back pain since service is outweighed by other evidence of record.  Such evidence includes the normal clinical evaluation of her back at the August 1992 examination, and the Veteran's claim for service connection in September 2003 for other disabilities with no mention of back pain or other symptoms involving the back.  Additionally, there is no evidence that the Veteran had arthritis within one year of separation from active service.  As previously discussed, the Veteran was first diagnosed with arthritis in February 2012, approximately six years after separation.  As such, service connection for a back disability, on a presumptive basis as a chronic disease (arthritis), is not available in this case.

Next, the Board will address entitlement to service connection for a gynecological disability.  The Veteran has a current diagnosis of dysmenorrhea and PID, as noted in the February 2012 examination report. 

With regards to the element of in-service injury or disease, the Board notes that the Veteran received treatment for gynecological conditions while in service.  Such treatment includes gynecological screenings in June 1987 and December 1987 in which the medical professional noted the exam was within normal limits, and cytologic findings were negative for malignancy.  However, the Veteran did report heavy vaginal bleeding and abdominal pain in March 1987, and the medical professional diagnosed "breakthrough bleeding."  Subsequently, in June 1988, September 1988, and December 1988, the Veteran reported abdominal pain.  In May 1988, the Veteran sought treatment for pelvic pain, and PID was ruled out.  In August 1989, the Veteran had a baby, and in September 1989 the Veteran was diagnosed with post partum cramping; she was given Motrin.  An August 1992 examination report is absent for gynecological problems.  Therefore, the Board finds that the Veteran had an in-service gynecological disease.

However, the evidence of record shows that the Veteran's currently diagnosed gynecological disability is not related to her active service.  In the February 2012 examination report, the examiner concluded that the Veteran's gynecological disability was less likely than not incurred in or caused by  the claimed in-service injury, event, or illness.  The examiner explained that "all [the Veteran's] gyn problems were diagnosed and treated," during service, such as chronic bacterial vaginosis, PID, and postpartum bleeding.  However, the examiner found there was "no nexus of treatment or diagnosis for any current complaints."

As previously discussed, the Veteran has not demonstrated the medical expertise necessary to attribute her gynecological disability and associated symptoms to her military service because identifying such a nexus requires a complex medical analysis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also  Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also notes the Veteran's contention that she has had a gynecological disability since service.  However, as was the case with the back disability, the Veteran did not file a claim for a gynecological disability in her first claim for service connection for hypertension and a thyroid condition in September 2003.  Moreover, the Veteran's more contemporaneous statements during service are more probative than her more recent statement asserting continuous symptoms in her VA Form 9; specifically, the Veteran's gynecological assessments were clinically normal in January 1987 and August 1992, during service.  

In short, the most probative evidence of record on the element of whether there is a nexus between an in-service incurrence and the current gynecological disability is the February 2012 examination report.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record is against the claim for service connection for a gynecological disability on a direct basis. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability as well as service connection for a gynecological disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).






[Continued on Next Page]
ORDER

1.  The Veteran's claim of service connection for a back disability is denied.

2.  The Veteran's claim of service connection for a gynecological disability is denied.


REMAND

In the JMR, the parties argued that the November 2010 examination provided to the Veteran in compliance with the Board's September 2010 remand decision was inadequate because the examiner failed to sufficiently reconcile inconsistencies within the medical evidence involving the Veteran's right foot disability.  In addition, the parties argued that the examiner did not sufficiently explain how she decided the Veteran's current pes planus was not related to the diagnosis of pes plenus found in the Veteran's service treatment records.  Furthermore, the parties argued that the examiner failed to state her opinion regarding the etiology of the Veteran's right foot disability in terms of whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right food disability is causally or etiologically linked to her military service.  

Consequently, a VA examination and opinion are needed prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of the Veteran's claimed right foot disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  A rationale should be given for all opinions and conclusions expressed. 

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right foot disability began during service or is otherwise linked to service, to include the documented diagnosis of pes plenus in March 1988.  Specifically, the examiner must address the inconsistencies between diagnoses of pes planus (March 1988) and the Veteran's assertion of foot trouble (August 1992) with the finding of "normal" feet upon physical examination (March 1992) when providing an opinion as to the etiology of the Veteran's claimed right foot disability. 

2.  After the above development has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented at once.  

3.  Thereafter, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


